Citation Nr: 1747730	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to February 2011.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the pendency of this appeal, the Veteran's claim folder was transferred to the Muskogee RO.   

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2016.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

The competent and probative evidence is at least in relative equipoise as to whether the Veteran has obstructive sleep apnea that is due to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran seeks entitlement to service connection for obstructive sleep apnea.

Service treatment records include the report of a sleep study conducted in September 2010 based on the Veteran's complaints of daytime fatigue and sleepiness.  Testing was negative for a diagnosis of sleep apnea, but the Veteran was given a dental device to help improve his sleep.  

A May 2012 VA mental disorders examination noted a diagnosis of Breathing-Related Sleep Disorder.  The examiner noted the Veteran's report of sleep problems beginning in 2009 and an examination at that time that did not diagnose sleep apnea but after which he was prescribed a dental appliance, which helped somewhat.  The examiner reviewed the report of a recent April 2012 sleep study that diagnosed sleep apnea.  The VA examiner commented the disorder " is clearly an ongoing process that began in the service." 

A February 2013 VA opinion, based on a review of the record and telephone conversation with the Veteran, was that the Veteran's sleep apnea was less likely than not related to service.  The opinion provider noted the Veteran's in-service complaints of snoring, frequent awaking and daytime sleepiness and fatigue, the September 2010 sleep study that was negative for sleep apnea and that the Veteran slept better after being fitted with a dental device.  The opinion provider further noted that the Veteran reportedly still wakes at night and an April 2012 sleep study diagnosed sleep apnea.  The basis for the negative opinion was that, per sleep studies, the Veteran had no sleep apnea before September 2010, but had sleep apnea in April 2012; however, it was not possible to state exactly when it developed without resorting to speculation because there were no sleep studies during that time period.  

At the November 2016 hearing, the Veteran testified that he began experiencing sleep problems in 2009.  He stated that he would wake up several times throughout the night and suffer from daytime sleepiness.  Furthermore, the Veteran stated that his wife would mention that he would snore a lot and wake up with a jerking-type reaction.  Similarly, the Veteran reported that his wife would focus on his sleeping and noticed that the Veteran would stop breathing throughout periods of the night. 

Based on a review of the record, the Board finds that service connection is warranted.  The May 2012 VA examiner's positive opinion warrants greater probative weight than the February 2013 examiner's opinion because the 2012 VA examiner's opinion considered the Veteran's reported history, noted the documented complaints in service treatment records, continuous symptoms and the current diagnosis.  The February 2013 examiner could not provide an opinion without resort to speculation, but provided an explanation as to why; specifically, the lack of any formal sleep studies between 2009 and 2012.  Thus, that opinion provides neither positive nor negative support for service connection.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Service treatment records include complaints related to sleeping problems, albeit without a diagnosis.  The Veteran has made competent and credible assertions that the Veteran's sleep problems began during service.  A VA examiner reviewed the record and opined that the currently diagnosed sleep apnea is related to service.  Thus, service connection for sleep apnea is warranted. 


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


